         Case 1:17-cr-10393-MLW Document 61 Filed 04/24/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT

                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                        )
                                                )
            v.                                  )     CRIMINAL NO. 17-10393-MLW
                                                )
JORGE BARROS                                    )



                 ASSENTED TO MOTION TO CONTINUE SENTENCING

       Defendant Jorge Barros, through counsel, respectfully requests that the Court continue

his sentencing currently scheduled for May 31, 2019 to a date on or after July 1, 2019. As

grounds counsel states as follows. Counsel has 6 other sentencings that will take place between

May 7 – June 3. Five of those defendants are incarcerated. Each of these sentencings require

considerable work to draft a sentencing memorandum and prepare for sentencing. As a result of

these sentencings, counsel requires additional time to draft Mr. Barros’ sentencing memorandum

and prepare for his sentencing. Mr. Barros is currently on release conditions and in compliance

with those conditions. In addition, counsel would like to attend the annual Federal Defender

Conference which is being held in Detriot, Michigan this year from May 29 – 31.

       Accordingly, counsel requests that Mr. Barros’ sentencing be continued to a date

convenient for the Court on or after July 1, 2019.

       Assistant United States Attorney Philip Cheng assents to this motion



                                             JORGE BARROS
                                             By his attorney,

                                             /s/ Stylianus Sinnis
                                             Stylianus Sinnis
                                             B.B.O. # 560148
         Case 1:17-cr-10393-MLW Document 61 Filed 04/24/19 Page 2 of 2



                                               Federal Defender Office
                                               51 Sleeper St., Fifth Floor
                                               Boston, MA 02210
                                               Tel: 617-223-8061



                                 CERTIFICATE OF SERVICE

        I, Stylianus Sinnis, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on April 24, 2019.


                                               /s/ Stylianus Sinnis
                                               Stylianus Sinnis




                                                -2-
